Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Board of Directors Frontier Communications Corporation: We consent to the use of our reports dated February 27, 2013, with respect to the consolidated balance sheets of Frontier Communications Corporation as of December31, 2012 and 2011, and the related consolidated statements of operations, comprehensive income (loss), equity, and cash flows for each of the years in the three-year period ended December31, 2012, and the effectiveness of internal control over financial reporting as of December31, 2012, incorporated by reference herein and to the reference to our firm under the heading “Experts” in the Registration Statement on Form S-3. /s/ KPMG LLP Stamford, Connecticut August 14, 2013
